IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40764/40765

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 750
                                                )
       Plaintiff-Respondent,                    )     Filed: November 12, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JERRY LEE McCLAIN,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of six years, for felony domestic violence in the presence
       of a child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this consolidated appeal, Jerry Lee McClain was convicted of felony domestic
violence in the presence of a child, Idaho Code §§ 18-903(a), 18-918(2)(4); intimidation of a
witness, I.C. § 18-2604; and violation of a no contact order, I.C. § 18-920. On remand, the
district court imposed concurrent, unified sentences of twenty years with six years determinate
for domestic violence, five years determinate for intimidation of a witness, and one year in the
county jail for violation of a no contact order. McClain appeals, contending that his domestic
violence sentence is excessive.



                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McClain’s judgment of conviction and sentence are affirmed.




                                                   2